                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff-Respondent,                            Case No. 10-20403
v.                                                      Honorable Nancy G. Edmunds


BOBBY W. FERGUSON (D-2),
       Defendant-Petitioner.
_______________________________/

       ORDER DENYING PETITIONER’S MOTION TO CLARIFY ORDER [640]

       On September 20, 2018, the Court entered an Order Denying Defendant-

Petitioner Bobby W. Ferguson’s Motion for Reconsideration of the Court’s previously

issued order denying his Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence. (Dkt. 634.) In its order, the Court noted that Defendant’s motion for

reconsideration was untimely under Rule 7.1(h) of the Local Rules for the Eastern

District of Michigan but timely filed under Rule 59(e) of the Federal Rules of Civil

Procedure. A motion filed under Rule 59(e) allows a party to request the Court “to alter

or amend a judgment.”

       This matter is now before the Court on Defendant’s “motion to clarify order” filed

on October 15, 2018. (Dkt. 640.) Defendant notes that in the Court’s order denying his

motion under Rule 59(e), the Court stated, “Defendant is correct that the Court did not

analyze his jury instructions claims as an ineffective assistance of counsel claim.

Accordingly, the Court will now consider it.” (See dkt. 634, Pg ID 17888.) After

considering it, the Court denied it. (See id. at Pg ID 17891.) Defendant argues that the



                                             1 
 
Court’s order should be clarified to say that his motion was granted, but the underlying

claim was denied.

       Even though the Court addressed Defendant’s argument on the merits in its

order, it did not alter or amend the judgment it had entered at the time it denied his §

2255 motion. Thus, Defendant’s argument is without merit and there is nothing

requiring clarification. Defendant’s motion to clarify order is therefore DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: April 3, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 3, 2019, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2 
 
